*117MEMORANDUM BX THE COURT
We hold that there is no question, as suggested by the defendant, of the statute of limitations in this case and that it does not apply. The property was taken and the only question is the amount of compensation. The value of the property has been fixed by the findings at $7,123.89, and for this amount judgment should be entered.
Inasmuch as it appears that several of the parties who purchased lots have not released their interest in the land, the payment of this judgment is suspended until the title to the property has been cleared and title to the 83' acres involved has been approved by the Attorney General.